Order entered May 22, 2019




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-18-01500-CR

                             LATORIA MATTOX, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 291st Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F15-00710-U

                                         ORDER
      Before the Court is court reporter Sasha Brooks’s request for additional time to file the

reporter’s record. We GRANT the request and ORDER the reporter’s record due on or before

May 28, 2019.

                                                    /s/   LANA MYERS
                                                          JUSTICE